                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                      PLAINTIFF

v.                                     5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                     DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                          COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and
NEIL CORNRICH                                                       COUNTER-DEFENDANTS


                                      RULE 26(f) REPORT

        Defendant/Counter-Plaintiff The Razorback Foundation, Inc. (the “Foundation”), through

its attorneys, submits the following Rule 26(f) Report:

        1.       Preliminary Statement. At 1:11 p.m. today, the Foundation received notice that

Bielema was unwilling to submit a Joint Report. The Foundation had submitted a draft Joint

Report to Bielema’s counsel last week and has invited comments and separate position sections

since that time, anticipating that a Joint Report would be filed with agreements recited, where

possible, and disagreements highlighted where necessary. Because Bielema has rejected that

process, the Foundation offers this separate Report.

        2.       Statement of the Case. The issues in this case are straightforward. Bielema is not

owed another $7 Million under the terms of the Release and Waiver Agreement (“Release

Agreement”) he entered into with the Foundation following his termination for convenience by the

University of Arkansas on November 24, 2017. To the contrary, Bielema should be ordered to




                                                 1
FEC\44844\0001\7905778.v1-9/17/20
repay the $4.5 Million he already received from the Foundation because he fraudulently induced

and then materially breached the terms of the Release Agreement.

        The promises each party made in the Release Agreement are neither nuanced nor

complicated as Bielema now claims. The Foundation promised to pay Bielema a six-figure

monthly amount for a period of time in exchange for Bielema’s promise and equally demanding

obligation to diligently seek and obtain other employment in fulfillment of an express and

affirmative duty of mitigation as well as to use his best efforts to maximize his earnings to offset

the Foundation’s payments in whole or in part.

        The Foundation honored it promises to Bielema each month for fourteen consecutive (14)

months before realizing in early 2019 that Bielema had not only failed to attempt to mitigate the

Foundation’s liability, but he had actually signed a contract with another party prohibiting him

from doing so. Through its Counterclaim against Bielema, the Foundation seeks a declaration that

its performance of the terms of the Release Agreement is legally excused as a result of Bielema’s

material contractual breaches. The Foundation further seeks to recover the $4.55 Million in

payments that Bielema has wrongfully retained despite blatantly refusing to comply with the

conditions attached to those payments in the Release Agreement.

        The Foundation’s Counterclaim also includes a cause of action for fraud against Bielema

and his agent, Neil Cornrich (“Cornrich”). 1 That claim is predicated upon representations made

by those parties about their plans and intentions related to Bielema’s employment during the buy-

out period. Cornrich, acting as Bielema’s agent, represented that Bielema would use his best

efforts to immediately maximize his earning potential, thereby reducing, or even eliminating



        1
         Cornrich was joined as a Counter-Defendant through the Foundation’s counterclaim filed
herein on September 3, 2020. He has not yet appeared in the action and, therefore, did not
participate in the Rule 26(f) conference.

                                                 2
FEC\44844\0001\7905778.v1-9/17/20
entirely, the Foundation’s payment obligations. Those best efforts were represented to include

Bielema seeking a significant coaching job for the upcoming 2018 college football season. Those

and other representations were false. Bielema did not seek a significant coaching job for the 2018

season. Instead, he went to work as a consultant, and eventually a special assistant, for one of

Cornrich’s other clients, New England Patriots Coach Bill Belichick, for a salary that was below

the offset threshold Cornrich negotiated for Bielema in the Release Agreement. This was

Bielema’s and Cornrich’s plan all along, including while they were making representations to the

contrary to induce the Foundation to enter into the Release Agreement. Cornrich and Bielema

represented that they intended to mitigate, if not eliminate, the Foundation’s liability while setting

into motion a plan designed to maximize that liability.          For such fraudulent conduct, the

Foundation seeks a judgment, jointly and severally, against Cornrich and Bielema for the $4.55

Million in compensation the Foundation paid under the Release Agreement, plus punitive

damages, attorneys’ fees and costs and expenses.

        3.       Any changes in timing, form, or requirements of mandatory disclosures under

Fed.R.Civ.P. 26 (a). The Foundation has no objections to, and proposes no changes to, the form

of or requirement for disclosures under Rule 26(a)(1).

        4.       Date when mandatory disclosures were or will be made. Initial disclosures will

be made by the Foundation within fourteen (14) days of the filing of this report.

        5.       Subjects on which discovery may be needed. The only contractual obligation of

the Foundation at issue in this case is the obligation, if not excused, to make payments to Bielema.

The Foundation admits no payments were made to Bielema under the Release Agreement after

January 2019. As such, the Foundation submits that discovery in this case should be limited to:

(i) whether false representations were made by Bielema and Cornrich to induce the Foundation to



                                                  3
FEC\44844\0001\7905778.v1-9/17/20
enter into the Release Agreement; (ii) the timing and circumstances giving rise to Bielema’s

employment since leaving the University of Arkansas; (iii) Bielema’s efforts to find employment

after leaving the University of Arkansas; (iv) Cornrich’s efforts to find employment for Bielema

after he left the University of Arkansas; (v) Cornrich’s efforts on behalf of other clients seeking

employment prior to and after Bielema’s termination at the University of Arkansas; (vi) whether

Bielema materially breached the terms of the Release Agreement thereby excusing the

Foundation’s obligation to make payments; and (vii) subjects relevant to Bielema’s false light

claim, including Bielema’s reputation and conduct and Bielema’s, Cornrich’s, and their

representatives’ communications with media or others who communicated with the media.

Discovery designed to attempt to find and/or to publicize any potentially embarrassing details

related to families, personal relationships, careers, or reputations of individuals associated with the

Foundation and/or who are not parties to this action, such as the University of Arkansas, Board of

Trustee members, and University officials and employees, is improper and should not be permitted

in this litigation. The parties currently are attempting to negotiate a stipulated protective order on

these topics.

        6.       Whether any party will likely be requested to disclose or produce information

from electronic or computer-based media. Some electronically stored information (“ESI”) in

the form of e-mails and text messages will need to be searched and produced in native form. The

Foundation believes that these will not be complex searches and is prepared to confer with

Bielema if any issues arise.

        7.       Date by which discovery should be completed. The standard deadlines set forth

in the Initial Scheduling Order are acceptable to the Foundation and its counsel.




                                                  4
FEC\44844\0001\7905778.v1-9/17/20
        8.       Any needed changes in limitations imposed by the Federal Rules of Civil

Procedure. The Foundation does not seek to alter (increase or decrease) the maximum number of

written discovery requests allowed by the Rules. Bielema’s counsel expressed the view during the

Rule 26(f) conference that thirty-five depositions or more will be necessary in this litigation. The

Foundation disagrees.

        9.       Any orders, e.g. protective orders, which should be entered. As stated in

Section 5, above, the parties are conferring on a possible stipulated protective order. If agreement

cannot be reached, the Foundation anticipates filing a separate motion.

        10.      Any objections to initial disclosures on the ground that mandatory disclosures

are not appropriate in the circumstances of the action. No. Regarding expert disclosures, the

Foundation requests a deadline of 150 days prior to trial for initial expert disclosures under Rule

26(a)(2) and 120 days prior to trial for rebuttal expert disclosures.

        11.      Any objections to the proposed trial date. The proposed trial date and standard

deadlines set forth in the Initial Scheduling Order are acceptable to the Foundation and its counsel.

The Foundation estimates that 5-7 days will be necessary for the trial of this matter. It would be

beneficial for the Court to hold a telephonic case management conference prior to issuance of a

final scheduling order. The Foundation believes a duration of one hour would be sufficient for the

case management conference.

        12.      Proposed deadline for joining other parties and amending the pleadings. The

standard deadlines set forth in the Initial Scheduling Order are acceptable to the Foundation and

its counsel.

        13.      Proposed deadline for completing discovery. (Note: In the typical case, the

deadline for completing discovery should be no later than sixty (60) days before trial.) The



                                                  5
FEC\44844\0001\7905778.v1-9/17/20
standard deadlines set forth in the Initial Scheduling Order are acceptable to the Foundation and

its counsel.

        14.      Proposed deadline for filing motions other than motions for class certification.

(Note: In the typical case, the deadline for filing motions should be no later than sixty (60) days

before trial.) The standard deadlines set forth in the Initial Scheduling Order are acceptable to

the Foundation and its counsel.

                                              Respectfully submitted,

                                              Marshall S. Ney, AR91108
                                              Robert W. George, AR98134
                                              Katherine C. Campbell, AR2013241
                                              Blake Z. Brizzolara, AR2017229
                                              FRIDAY, ELDREDGE & CLARK, LLP
                                              3350 S. Pinnacle Hills Parkway, Suite 301
                                              Rogers, AR 72758
                                              Office:       (479) 695-6049
                                              Facsimile:    (501) 244-5389
                                              mney@fridayfirm.com

                                              By:    /s/ Katherine C. Campbell
                                                      Katherine C. Campbell, AR2013241

                                              Counsel for Defendant




                                                 6
FEC\44844\0001\7905778.v1-9/17/20
                                    CERTIFICATE OF SERVICE

        I, Katherine C. Campbell, do hereby certify that the foregoing is being electronically filed
with the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 17th day of September, 2020:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com



                                               /s/ Katherine C. Campbell
                                                 Katherine C. Campbell




                                                 7
FEC\44844\0001\7905778.v1-9/17/20
